            Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

   NAACP LEGAL DEFENSE AND
   EDUCATIONAL FUND, INC.,
   40 Rector Street, 5th Floor
   New York, NY 10006
                           Plaintiff,
   v.                                                              Case No. 1:21-cv-01152

   OFFICE      OF     FEDERAL       CONTRACT
   COMPLIANCE PROGRAMS,
   An agency of the U.S. Department of Labor
   200 Constitution Ave NW
   Washington, DC 20210
                        Defendant.

       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF FOR
   VIOLATION OF THE FREEDOM OF INFORMATION ACT, 5 U.S.C. § 552, et seq.

       1.      The NAACP Legal Defense and Educational Fund, Inc. (“LDF” or “Plaintiff”)

brings this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., as

amended, to obtain declaratory, injunctive, and other appropriate relief, requiring the U.S. Office

of Federal Contract Compliance Programs (“OFCCP” or “Defendant”) to respond to a FOIA

request LDF submitted on October 26, 2020 (the “Request”) and to promptly disclose the requested

records.

       2.      The Request seeks certain records concerning Executive Order 13950, entitled

“Executive Order on Combatting Race and Sex Stereotyping,” which was signed by President

Trump on September 22, 2020 (the “Executive Order” or “EO 13950”). See Decl. of Amber

Koonce (hereinafter “Koonce Decl.”) ¶ 3, Exh. B (Request).

       3.      The Request seeks records concerning, inter alia: (a) “the creation, drafting,

development, or promulgation of the Executive Order,” including documents regarding seminars

and training materials expressly referenced in the Executive Order; (b) “requests made by or to
             Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 2 of 15




federal agencies seeking examples of diversity, racial sensitivity or other racial inclusivity

trainings conducted in the past three years that might be implicated by [the Executive Order], and

the responses received from those agencies”; (c) “review of the Executive Order for form and

legality by the U.S. Department of Justice”; (d) any “amendments, or lack thereof, to Executive

Order 11246 of September 24, 1965 (Equal Employment Opportunity)”; (e) “the implementation

of the Executive Order”; and “communications with the Office of Management and Budget and

other documents related to the creation and maintenance of the hotline referenced in the Executive

order”; (f) “communications to the hotline,” including “communications from other federal

agencies, contractors, sub-contractors and grant recipients”; (g) “[OFCCP’s] request for

information from Federal contractors, Federal subcontractors, and employees of Federal

contractors and subcontractors regarding the diversity and inclusion trainings, workshops or

similar programing provided to employees”; and (h) OFCCP’s assessment of submissions received

in response to its request for information pursuant to the Executive Order. Id.

       4.      LDF has reached out to OFCCP’s FOIA Office about the timing of the Request

response multiple times over the past five months. Among these communications, on October 28,

2020, LDF spoke with OFCCP FOIA officer Bruce Andersen who represented that in the interest

of the Request’s timely fulfillment, LDF should consider accepting documents the agency would

produce in response to similar FOIA requests. See Koonce Decl. ¶ 5-6. LDF accepted this

alternative arrangement; however, when LDF sought to confirm the arrangement by e-mail on the

same day, Mr. Andersen responded that though OFCCP had started the search process, “[t]o date,

[OFCCP] ha[d] no documents.” See Koonce Decl. ¶ 6-7, Exhs. D, E.

       5.      On October 29, 2020, LDF received a letter via e-mail from OFCCP FOIA Manager

Doris Lissette Geán, informing Plaintiff that “a full response will take longer than 20 business days



                                                 2
             Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 3 of 15




to fulfill” and thus OFCCP would need 10 additional business days to fulfill the Request. See

Koonce Decl. ¶ 8, Exh. F. The letter also indicated that OFCCP would contact Plaintiff if it was

unable to fulfill the Request in 30 business days. Id. Once the 30 business days lapsed, LDF

received no determination as to the Request’s fulfillment, nor did it receive any responsive

documents. In fact, LDF did not receive any further correspondence from OFCCP, until a January

28, 2021 e-mail asking whether Plaintiff would like to voluntarily close the Request in light of a

court order and President Biden’s recission of EO 13950. See Decl. of Jin Hee Lee (hereinafter

“Hee Lee Decl.”) ¶ 6, Exh. A.

       6.      LDF asked that the Request remain open and has since sought status updates on the

Request multiple times, to no avail. Koonce Decl. ¶ 10, Exh. G. Finally, on March 18, 2021,

LDF spoke with Mr. Andersen who confirmed that there was still “no set date for release” of

documents responsive to the Request. Koonce Decl. ¶ 16, Exhibit L. Since then, OFCCP has

provided no other information regarding the Request, nor has OFCCP produced any responsive

documents.

                                       BACKGROUND

       7.      The Trump administration took numerous steps to undermine efforts to foster

diversity and inclusion in the workplace. Among these, on September 22, 2020, it issued Executive

Order 13950, which precluded certain trainings and other forms of private speech in the workplace

concerning continued manifestations of entrenched discrimination and bias against people of color,

women, and LGBTQ individuals. The Executive Order prohibited, inter alia, federal agencies and

current and prospective federal contractors, federal subcontractors, and federal grant recipients

from discussing or promoting supposedly “divisive” concepts like systemic race and sex-based

discrimination or implicit race and sex-based biases. See EO 13950 §§ 2-6. In addition, the



                                                3
             Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 4 of 15




Executive Order required the Department of Labor, through OFCCP, to establish a hotline and

investigate complaints alleging that a Federal contractor was utilizing precluded training programs

under the Executive Order for the Department of Labor to take appropriate enforcement action.

See id. § 4(b).    The Executive Order also required the Director of OFCCP within 30 days of the

Executive Order’s issuance to publish a request for information for “copies of any training,

workshop, or similar programing having to do with diversity and inclusion as well as information

about the duration, frequency, and expense of such activities.” See id. § 4(c).

        8.        Accordingly, on October 22, 2020, OFCCP published a request for information in

the Federal Register seeking any “comments, information, and materials from the public relating

to workplace trainings that involve race or sex stereotyping or scapegoating” through direct

reporting or confidential reporting to the OFCCP Complaint Hotline. See 85 Fed. Reg. 67,375

(Oct. 22, 2020). Specifically, OFCCP’s request sought leads on any Federal contractors and

subcontractors that provide “materials teaching that men and members of certain races are

inherently sexist and racist.” Id. OFCCP’s request for information further defined impermissible

“race or sex stereotyping” as “ascribing character traits, values, moral and ethical codes, privileges,

status, or beliefs to a race or sex, or to an individual because of his or her race or sex.” Id. The

request for information also defined “race or sex scapegoating” as “assigning fault, blame, or bias

to a race or sex, or to members of a race or sex because of their race or sex,” including “claims

that, consciously or unconsciously, and by virtue of his or her race or sex, members of any race

are inherently racist or are inherently inclined to oppress others, or that members of a sex are

inherently sexist or inclined to oppress others.” Id.

        9.        Although the current Presidential Administration repealed the Executive Order on

January 20, 2021 (see Executive Order 13985), disclosure of the records that LDF seeks through



                                                  4
             Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 5 of 15




this Action would serve the public interest because it would facilitate the public’s understanding

of the motivations for the Order and the extent to which OFCCP implemented the Executive Order,

among other things.      Both pieces of knowledge would directly inform LDF’s efforts by

illuminating the degree to which additional action is needed to remedy the effects of the Order and

of other similar actions taken by the Trump Administration. Moreover, disclosure of these records

is necessary for LDF’s monitoring of the eradication of racial discrimination in workplaces and

other sectors of society, which LDF has monitored and litigated for over eight decades.

       10.     This Action is necessary because more than six months have elapsed since OFCCP

received the Request, and OFCCP has failed to provide LDF with documents or a determination

as to its compliance with the Request despite myriad inquiries. LDF has repeatedly attempted to

communicate with OFCCP to facilitate a response as to the time frame for the Request’s

fulfillment, but those efforts have been unavailing. OFCCP has repeatedly refused to produce a

determination as to the Request promptly or by a certain date and has yet to produce any responsive

documents.

                                        JURISDICTION

       11.     This Court has subject-matter jurisdiction over this Action and personal jurisdiction

over Defendant under 5 U.S.C. § 552(a)(4)(B), 5 U.S.C. § 701-706, and 28 U.S.C. § 1331.

                                             VENUE

       12.     Venue is proper in the United States District Court for the District of Columbia

pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 28 U.S.C. § 1391(e), because a substantial portion of

the events giving rise to this action occurred in this District, and because Defendant maintains

records and information subject to the Request in this District.

                                            PARTIES



                                                 5
                Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 6 of 15




          13.    Plaintiff NAACP Legal Defense and Educational Fund, Inc. is a non-profit

501(c)(3) corporation established under the laws of the State of New York. LDF is the nation’s

oldest civil and human rights law organization, founded in 1940 by Thurgood Marshall, who later

became the first Black Associate Justice of the Supreme Court of the United States. Since its

inception, LDF has used legal, legislative, public education, and advocacy strategies to promote

full, equal, and active participation of African Americans in our country’s democracy. In

furtherance of its mission, LDF has worked for over eight decades to dismantle racial segregation

and ensure equal educational opportunities for all. LDF’s efforts to eliminate barriers for African

Americans across society have included seminal Supreme Court decisions related to a broad range

of racial justice issues, including employment discrimination, gender discrimination, and the

importance of workplace diversity. See, e.g., Lewis v. City of Chicago, 560 U.S. 205 (2010);

Phillips v. Martin Marietta Corp., 400 U.S. 542 (1971); Griggs v. Duke Power Co., 401 U.S. 424

(1971).

          14.    Defendant U.S. Office of Federal Contract Compliance Programs is an office within

the U.S. Department of Labor and an agency within the meaning of 5 U.S.C. § 552(f).       OFCCP

is responsible for ensuring that employers doing business with the Federal government comply

with the laws and regulations requiring nondiscrimination. Pursuant to EO 13950, OFCCP was to

establish a hotline and investigate complaints alleging, inter alia, violations of the Executive

Order. See EO 13950 § 4(b). The Executive Order also provided that the Department of Labor

was to “take appropriate enforcement action and provide remedial relief, as appropriate” in

response. Id. Within 30 days of the issuance of the Executive Order, OFFCP was also required to

publish in the Federal Register a request for information seeking information from Federal

contractors, Federal subcontractors, and employees of Federal contractors and subcontractors



                                                 6
             Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 7 of 15




regarding the training, workshops, or similar programming provided to employees having to do

with diversity and inclusion. Id. § 4(c). To that end, on October 22, 2020, OFCCP published a

request for information in the Federal Register. See 85 Fed. Reg. 67,375 (Oct. 22, 2020).

                         THE FREEDOM OF INFORMATION ACT

       15.     Under the Freedom of Information Act, 5 U.S.C. § 552, et seq., all federal agency

records are accessible to the public, unless the government shows that they are specifically exempt.

The Supreme Court has explained that “[t]he basic purpose of FOIA is to ensure an informed

citizenry, vital to the functioning of a democratic society, needed to check against corruption and

to hold the governors accountable to the governed.” NLRB v. Robbins Tire & Rubber Co., 437

U.S. 214, 242 (1978); see also Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976) (“[D]isclosure,

not secrecy, is the dominant objective of the Act.”). Thus, the Supreme Court has recognized a

presumption in favor of disclosure, with the burden falling on the government agency to justify

any nondisclosure. See, e.g., U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489

U.S. 749, 755 (1989) (“If an agency improperly withholds any documents, the district court has

jurisdiction to order their production. Unlike the review of other agency action that must be upheld

if supported by substantial evidence and not arbitrary or capricious, the FOIA expressly places the

burden on the agency to sustain its action.”) (internal quotation marks omitted).

       16.     The Freedom of Information Act imposes certain time limits on government

agencies to ensure that FOIA requests are not neglected. An agency is required to make a

determination as to whether it will comply with a FOIA request within 20 working days of

receiving the request. See 5 U.S.C. § 552(a)(6)(A)(i). Likewise, an agency is required to make a

determination on an appeal within 20 working days of receiving the appeal.                  See id.

§ 552(a)(6)(A)(ii). Agencies are prohibited from tolling the 20-day response period for FOIA



                                                 7
              Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 8 of 15




requests except through (1) a single query to the requester regarding the substance of the request;

or (2) communications with the requester regarding fee assessment. See id. § 552(a)(6)(A). While

an agency may extend the 20-day period due to “unusual circumstances,” this extension is limited

to an additional “ten working days,” resulting in a 30-day response period under FOIA. Id. §

552(a)(6)(B)(i).

                       LDF’S REQUESTS AND OFCCP’S RESPONSES

        17.    On October 26, 2020, LDF sent the Request to OFCCP’s FOIA Officer via

electronic mail. See Koonce Decl. ¶ 2, see also Exhs. A (LDF’s e-mail transmitting the Request

to OFCCP’s FOIA Office), B (Request).

        18.    On October 28, 2020, Department of Labor Information Specialist Aretha Dodson

sent an e-mail to LDF attorney Amber Koonce confirming receipt of the Request and stating:

“Your request has been assigned to OFCCP with tracking number 2021-F-00938. When they

begin     processing    it,    you     will    be    able     to    track    its    progress     at

https://efoia.dol.gov/App/CheckStatus.aspx.” Koonce Decl. ¶ 4, Exh. C.

        19.    Also on October 28, 2020, Ms. Koonce received and memorialized by e-mail a call

from OFCCP FOIA Officer Bruce Andersen, stating: “I am writing to memorialize our

conversation today regarding the fulfillment of LDF’s FOIA request for OFCCP, No. 2021-F-

00938, dated October 26, 2020. Per your offer, could you please produce the documents that

you’ve already identified for production in response to other “similar” FOIA requests? I will

follow up regarding any other outstanding documents we may want. Please confirm if this works

on your end.” Koonce Decl. ¶ 6, Exh. D.




                                                8
              Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 9 of 15




        20.     That same day, Mr. Andersen responded, “To date, we [OFCCP] have no

documents. However, we have started the search process. We will send formal correspondence

about your request.” See Koonce Decl. ¶ 7, Exh. E.

        21.     The next day, on October 29, 2020, OFCCP FOIA Manager Doris Lissette Geán

sent a letter via e-mail to LDF attorney Jin Hee Lee, advising of the costs and amount of time

necessary to fulfill the Request, stating, inter alia:

                Due to the volume and complexity of the FOIA requests in receipt
                of this agency, we anticipate that providing a full response will take
                longer than 20 business days to fulfill. Accordingly, OFCCP will
                take an additional 10 business days to fulfill your request as afforded
                by the FOIA at 5 U.S.C. § 552(a)(6)(B)(i). We will contact you if
                we are unable to fulfill your request in 30 business days.

                We consider you to be an “other” type of requestor. As an “other”
                requestor, the first 100 pages of reproduction, all review time, and
                the first two hours of search time are being furnished without charge
                in accordance with the U.S. Department of Labor FOIA regulations
                at 29 CFR § 70.40(c)(4). DOL’s FOIA regulations at 29 CFR §
                70.42(a) deem that the filing of a FOIA constitutes an agreement by
                the requester to pay all fees up to $25.00. …

                If you are not satisfied with the response to this request, you may
                administratively appeal by writing to the Solicitor of Labor within
                90 days from the date of this letter. In the appeal, you must state in
                writing the grounds for the appeal, and may include any supporting
                statements or arguments, but such statements are not required. To
                facilitate processing of the appeal, please include your mailing
                address and daytime telephone number, as well as a copy of the
                initial request and copy of this letter. Clearly mark “Freedom of
                Information Act Appeal” on the envelope and letter of the appeal.
                You must make any amendment to the appeal in writing and we
                must receive it prior to a decision. Address the appeal to the Solicitor
                of Labor, Division of Management and Administrative Legal
                Services, U.S. Department of Labor, 200 Constitution Avenue, NW,
                Room N2420, Washington, DC 20210. You may submit your appeal
                by email to foiaappeal@dol.gov. The Department does not accept
                appeals submitted to any other email address.

See Hee Lee Decl. ¶ 4; Koonce Decl. ¶ 8, Exh. F (emphasis added).



                                                   9
             Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 10 of 15




       22.     LDF did not object to the additional 10 business days or costs for fulfilling the

Request. However, OFCCP never produced responsive documents within the 30 business days,

nor did OFCCP contact Plaintiff to inform it was unable to fulfill the Request, as indicated. Hee

Lee Decl. ¶ 5,6.

       23.     Plaintiff did not hear back from OFCCP regarding the Request for another three

months.

       24.     On January 28, 2021, the OFCCP FOIA Team e-mailed Ms. Hee Lee to notify her

that the Request had been tolled and to request a response from Plaintiff to keep it open, stating:

               On January 20, 2021, as part of Executive Order 13985 titled “Advancing
               Racial Equity and Support for Underserved Communities Through the
               Federal Government,” President Biden revoked Executive Order 13950,
               “Combating Race and Sex Stereotyping.” Executive Order 13985 follows
               the December 22, 2020, issuance of a nationwide preliminary injunction
               by the United States District Court for the Northern District of California
               prohibiting OFCCP from implementing, enforcing, or effectuating Section
               4 of Executive Order 13950 against any federal contractor or
               subcontractor. See Santa Cruz Gay & Lesbian Community Center v.
               Trump, No. 20-cv-07741-BLF, 2020 WL 7640460 (N.D. Cal. Dec. 22,
               2020).

               To see OFCCP’s response to these actions, please refer to Attachment A,
               which     is    a   screenshot      of    our    webpage     found      at
               https://www.dol.gov/agencies/ofccp/executive-order-13950. You
               have an open FOIA request relating to Executive Order 13950. In light of
               its revocation, and the prior court order halting all implementation,
               enforcement, or effectuation of that Executive Order, we are writing to
               inquire whether you would like to leave this request open. We are tolling
               this request while we wait for your response. If we do not hear from
               you in fourteen (14) days we will close this request.

               If you need further assistance or would like to discuss any aspect of your
               request, please do not hesitate to contact this office at (202) 693-0101 or
               by email at OFCCP_NO_FOIA@dol.gov. Alternatively, you may wish to
               contact the DOL FOIA Public Liaison, Thomas Hicks, at (202) 693-5427
               or by email at hicks.thomas@dol.gov.

See Hee Lee Decl. ¶ 6, Exh. A (emphasis added).

       25.     On February 1, 2021, Ms. Koonce replied to the OFCCP e-mail on behalf of LDF

and Ms. Hee Lee, asking that the Request remain open and seeking “an update on the status of the

                                                   10
              Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 11 of 15




response to our FOIA request and, in particular, if a response has been provided.” See Koonce

Decl. ¶ 10, Exh. G. Ms. Koonce’s e-mail also detailed that, “The request was dated October 26,

2020, and OFCCP’s response to our FOIA request was due within 20 business days. Accordingly,

we expected a response by on November 23, 2020.” Id.

        26.     After receiving no response to her inquiry, Ms. Koonce e-mailed OFCCP’s FOIA

Team again on February 16, 2021, asking that they “Please provide a status update on our FOIA

request, or indicate when a response will be forthcoming by the close of business on February 19,

2020. If we have not received a response by this time, we will seek appropriate judicial relief.”

Koonce Decl. ¶ 11, Exh. H.

        27.     On February 19, 2020, the OFCCP FOIA Team sent the following e-mail to

Plaintiff:

                We have received your most recent correspondence regarding your
                FOIA request. Please be advised that we have received numerous
                overlapping requests for information relating to Executive Order
                13950, “Combating Race and Sex Stereotyping,” and its
                implementation. Because of the number of overlapping requests, per
                the disclosure requirements found at 5 U.S.C. § 552(a)(2)(D)(ii),
                OFCCP will post documents responsive to these requests, with any
                appropriate redactions, in our FOIA Library found at:
                https://www.dol.gov/agencies/ofccp/foia/library

                We will notify you when we believe the posted documents have
                satisfied your request. If you need further assistance or would like
                to discuss any aspect of your request, please do not hesitate to
                contact this office at (202) 693-0101 or by e-mail at
                OFCCP_NO_FOIA@dol.gov. Alternatively, you may wish to
                contact the DOL FOIA Public Liaison, Thomas Hicks, at (202) 693-
                5427 or by email at hicks.thomas@dol.gov.
Koonce Decl. ¶ 12, Exh. I.
        28.     After receiving no notification of responsive documents for about another month,

Ms. Koonce then called OFCCP’s FOIA Office on March 12, 2021, to which FOIA Officer Mr.

Andersen e-mailed in response, “How may we be of assistance?” Koonce Decl. ¶ 13, Exh. J. On

                                                11
                Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 12 of 15




March 18, 2021, Ms. Koonce responded by e-mail, stating:

                  Could you please advise when the documents responsive to our
                  FOIA request—FOIA #2021F00938—will be made available in the
                  OFCCP FOIA library? Our request was dated October 26, 2020,
                  over four months ago. OFCCP’s response to our FOIA request was
                  due within 20 business days. Accordingly, we expected a response
                  by on November 23, 2020. Again, please advise when the requested
                  documents will be made available.

See Koonce Decl. ¶ 15, Exh. K.

          29.     Ms. Koonce noted that the FOIA tracker indicated an “Estimated Delivery Date”

for the Request of March 19, 2021, so she followed up her e-mail with a call on the same day,

during which Mr. Andersen informed her that there actually was no scheduled release date for

documents responsive to the Request. Koonce Decl. ¶ 16. Mr. Andersen memorialized the

conversation in an e-mail, stating: “To confirm our discussion, we have no set date for release.

We will post the documents in a rolling release as we complete them.” See id, see also Exh. L.

          30.     LDF has not received any update on the Request or any other communication from

OFCCP since March 18, 2021.

          31.     As of filing this complaint, Plaintiff has received neither responsive documents nor

any determination from OFCCP as to its compliance with the Request at any point in the near

future.

          32.     Because OFCCP failed to make a determination as to its compliance with the

Request within the “ten working days” extension limit provision of FOIA, 5 U.S.C. §

552(a)(6)(B)(i), LDF is deemed to have exhausted its administrative remedies. See 5 U.S.C. §

552(a)(6)(C)(i) (“Any person making a request to any agency for records under paragraph (1), (2),

or (3) of this subsection shall be deemed to have exhausted his administrative remedies with

respect to such request if the agency fails to comply with the applicable time limit provisions of

this paragraph.”). Although FOIA typically requires completion of an agency’s appeals process
                                                   12
              Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 13 of 15




before one can seek judicial relief, “[i]f the agency does not make a ‘determination’ within the

relevant statutory time period, the requester may file suit without exhausting administrative appeal

remedies.”     Citizens for Responsibility & Ethics in Washington v. Fed. Election Comm’n

(“CREW”), 711 F.3d 180, 185 (D.C. Cir. 2013). An agency “determination” involves the agency

collecting and examining the requested documents and then informing the requesting organization

of items to be produced and withheld. Id. at 186. In CREW, the court found that CREW was

“deemed to have exhausted its administrative appeal remedies,” where the Federal Election

Commission failed to “make and communicate a ‘determination’” within the statutory time period.

Id. at 190. Likewise here, LDF is deemed to have exhausted its administrative remedies under the

statute and an administrative appeal is not necessary because OFCCP has failed to provide LDF

with a determination on the Request within the time limit set by 5 U.S.C. § 552(a)(6)(B)(i).

                                               CLAIMS

  Count I: Violation of FOIA for Failure to Respond to Plaintiff Within 30 Business Days

       33.      Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs.

       34.      Under FOIA, Defendant has 20 business days after receipt of the Request to

determine whether to comply with the Request and to notify Plaintiff of that determination. 5

U.S.C. § 552(a)(6)(A). After Defendant claimed an extension of 10 business days to respond to

the Request, under id. § 552(a)(6)(B)(i), Defendant had a legal duty to: 1) notify Plaintiff if the

Request could not be processed in the amended time period; 2) provide Plaintiff the “opportunity

to limit the scope of the request” so that it may be processed within 30 business days; or 3) provide

“an opportunity to arrange with the agency an alternative time frame for processing the request or

a modified request,” id. § 552(a)(6)(B)(ii).



                                                 13
                Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 14 of 15




          35.     Defendant’s failure to respond to Plaintiff by either responding to Plaintiffs’

request; notifying Plaintiff that it could not comply with the Request within 30 business days after

receiving it; arranging for the timely fulfillment of a modified request; or proposing an alternative

prompt, reasonable time frame for the Request’s fulfillment, violates FOIA, 5 U.S.C. §

552(a)(6)(B)(ii) and applicable regulations promulgated thereunder.

                Count II: Violation of FOIA for Failure to Make Records Available

          36.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs.

          37.     Plaintiff has a legal right under FOIA to obtain the specific agency records

requested on October 26, 2020, and Defendant has identified no legal basis to refuse to make the

requested records promptly available to Plaintiff and the public.

          38.     Defendant’s failure to promptly make available the records sought by the Request

violates FOIA, 5 U.S.C. § 552(a)(3)(A), id. § 552(a)(3)(B), and applicable regulations promulgated

thereunder.

          39.     On information and belief, Defendant currently has possession, custody, or control

of the requested records.

                                     REQUEST FOR RELIEF

                  WHEREFORE, Plaintiff respectfully requests that the Court award the following

relief:

          A.      Declare that Defendant violated FOIA by failing to provide a timely determination

for the Request, failing to notify Plaintiff that the Request could not be satisfied within 30 days,

failing to give Plaintiff the opportunity to modify the Request such that it could be produced within




                                                  14
              Case 1:21-cv-01152 Document 1 Filed 04/28/21 Page 15 of 15




the 30 days, and failing to provide an alternative certain time frame or certain date for document

production.

       B.       Declare that Defendant violated FOIA by unlawfully withholding the requested

records;

       C.       Order Defendant to immediately disclose the requested records and make copies

immediately available to Plaintiff without charge for any search or duplication fees;

       D.       Award Plaintiff its reasonable costs and attorneys’ fees; and

       E.       Award such other relief as this Court may deem just and proper.



Dated: April 28, 2021
                                                      Respectfully submitted,

                                                      /s/ Ajmel Quereshi
                                                      Ajmel Quereshi (D.C. Bar No. 1012205)
                                                      NAACP LEGAL DEFENSE AND
                                                      EDUCATIONAL FUND, INC.
                                                      700 14th Street N.W., Ste. 600
                                                      Washington, DC 20005
                                                      Tel: (202) 682-1300
                                                      Fax: (202) 682-1312
                                                      aquereshi@naacpldf.org

                                                      Janai Nelson*
                                                      Jin Hee Lee*
                                                      Amber Koonce*
                                                      NAACP LEGAL DEFENSE AND
                                                      EDUCATIONAL FUND, INC.
                                                      40 Rector St., 5th Floor
                                                      New York, NY 10006
                                                      Tel.: (212) 965-2200
                                                      Fax.: (212) 226-7592

                                                      Counsel for Plaintiff

                                                      * Pro hac vice application forthcoming




                                                 15
